Exhibit 10.1

AGREEMENT


AGREEMENT (this “Agreement”), dated as of May 10, 2009 (the “Effective Date”),
by and between GSV, Inc., a Delaware corporation (the “Company”), and D. Emerald
Investments Ltd., an Israeli corporation (the “Investor”).


WITNESSETH:


WHEREAS, pursuant to a Purchase Agreement dated as of May 11, 2004 (the
“Purchase Agreement”), the Investor purchased (i) a two-year 8% convertible
promissory note in the principal amount of $200,000 (the “Original Note”), and
(ii) a warrant to purchase up to 1,142,857 shares (“Shares”) of common stock,
par value $.001 per share (“Common Stock”), of the Company, at a price of $.70
per share (the “Original Warrant” from the Company;


WHEREAS, the Investor and the Company extended and renewed the Original Note and
Original Warrant such that the maturity date of the Original Note became July
10, 2009, the last date on which the Original Note could be converted into
Common Stock became July 10, 2009 and the expiration date of the Warrant became
May 10, 2009; and


WHEREAS, the Company and the Investor now desire to amend and restate the terms
of the Original Note and Original Warrant in order to renew and extend again
their respective rights and obligations under such agreements.


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.           Amendment and Restatement of Original Note.  The Original Note will
be amended and restated in the form of Exhibit A hereto (the “Substitute Note”),
which shall in all respects substitute for the Original Note and shall be
executed and delivered by the Company to the Investor contemporaneously with
this Agreement, together with delivery by the Company to the Investor of the
executed consent of Polystick U.S. Corporation in the form of Exhibit B hereto.


2.          Amendment and Restatement of Original Warrant.  The Original Warrant
will be amended and restated in the form of Exhibit B hereto (the “Substitute
Warrant”), which shall in all respects substitute for the Original Warrant and
shall be executed and delivered by the Company to the Investor contemporaneously
with this Agreement.


3.           Representations and Warranties of the Company


The Company hereby represents, warrants and agrees to and with the Investor as
follows:


(a)           Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted. The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on its business or properties.  The rights,
preferences, privileges and restrictions granted to or imposed upon the Shares,
and the holders thereof are as set forth in the Company's Certificate of
Incorporation and Certificates of Amendment thereof, Certificate of Merger and
Amended and Restated By-laws, true and complete copies of which have been
delivered to Investor and are attached as Exhibit E to the Purchase Agreement,
except insofar as such rights are affected by the terms of the Company’s Series
C preferred stock, the provisions of which have been previously provided to the
Investor.

 
1

--------------------------------------------------------------------------------

 


(b)           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of the Company hereunder has been taken.  This Agreement constitutes the valid
and legally binding obligation of the Company, enforceable in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.


4.           Representations and Warranties of Investor


The Investor hereby represents, warrants and agrees to and with the Company as
follows:


   (a)           Organization, Good Standing. The Investor is a corporation duly
organized, validly existing and in good standing under the laws of Israel.


   (b)           Authorization.  All corporate action on the part of the
Investor, its officers, directors and stockholders, necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Investor hereunder has been taken.  This Agreement
constitutes the valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.


5.           Miscellaneous.


   (a)           Further Assurances.  The parties to this Agreement agree to
execute and deliver any and all papers and documents that may be necessary to
carry out the terms of this Agreement.


   (b)           Entire Agreement.  Except as otherwise provided in this
Agreement or the Purchase Agreement, this Agreement, the Purchase Agreement, the
Substitute Note and the Substitute Warrant contain the entire agreement among
the parties hereto and there are no agreements, representations or warranties
that are not set forth herein.  This Agreement may not be amended, revised,
terminated or waived except by an instrument in writing signed and delivered by
the party to be charged therewith.


   (c)           Binding Effect, Assignment.  This Agreement shall be binding
upon and inure to the benefit of the successors of the respective parties
hereto.


 
2

--------------------------------------------------------------------------------

 
 
(d)           Governing Law and Jurisdiction.  This Agreement will be deemed to
have been made and delivered in New York City and will be governed as to
validity, interpretation, construction, effect and in all other respects by the
internal laws of the State of New York.  Each of the Company and the Investor
hereby (i) agrees that any legal suit, action or proceeding arising out of or
relating to this Agreement will be instituted exclusively in New York State
Supreme Court, County of New York or in the United States District Court for the
Southern District of New York, (ii) waives any objection to the venue of any
such suit, action or proceeding and the right to assert that such forum is not a
convenient forum for such suit, action or proceeding, (iii) irrevocably consents
to the jurisdiction of the New York State Supreme Court, County of New York and
the United States District Court for the Southern District of New York in any
such suit, action or proceeding, (iv) agrees to accept and acknowledge service
of any and all process that may be served in any such suit, action or proceeding
in New York State Supreme Court, County of New York or in the United States
District Court for the Southern District of New York and (v) agrees that service
of process upon it mailed by certified mail to its address set forth in Section
5(f) below will be deemed in every respect effective service of process upon it
in any suit, action or proceeding.


(e)           Notices.  All notices, consents, requests, demands and other
communications herein shall be in writing and shall be deemed duly given to any
party or parties (a) upon delivery to the address of the party or parties as
specified below if delivered in person or any courier or if sent by certified or
registered mail (return receipt requested); or (b) upon dispatch if transmitted
by confirmed telecopy or other means of confirmed facsimile transmissions, in
each case as addressed to such party or parties at their addresses as set forth
in the Purchase Agreement.  The parties hereto may designate different addresses
or facsimile numbers by written notice in the aforesaid manner.


(f)           Survival of Representations and Warranties.  The representations,
warranties and covenants of the Company and the Investor contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and shall in no way be affected by any investigation of the subject
matter thereof by or on behalf of the Investor or the Company.


(g)           Severability.  In the event any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall nevertheless be binding upon the
parties with the same effect as though the void or unenforceable part had been
severed and deleted.


(h)           Counterparts.  This Agreement may be signed in two counterparts,
each of which shall be an original and both of which together shall constitute
one and the same instrument.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.


[Signatures appear on following page]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.


GSV, INC.
 
By:
/s/ Gilad Gat
Name:
Gilad Gat
Title:
Chief Executive Officer and President
   
D. EMERALD INVESTMENTS LTD.
   
By:
/s/ Roy Harel
Name:
Roy Harel
Title:
Manager


 
4

--------------------------------------------------------------------------------

 
